Case 3:18-cr-03071-WQH Document 138 Filed 07/30/19 PageID.921 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                     CASE NO. 18CR3071
11                                   Plaintiff,     ORDER
          v.
12
      GANNON GIGUIERE ,
13
                                   Defendant.
14
15         Upon due deliberation and consideration of the Unopposed Motion for
16 Modification of Pretrial Release Conditions (ECF No. 136) filed on July 26, 2019 by
17 Defendant Gannon Giguiere is granted, and good and sufficient cause appearing
18 therefor,
19 IT IS HEREBY ORDERED THAT:
20 i. Defendant’s bail is hereby modified to allow for travel to Cooperstown, NY from
21 August 2, 2019 to August 9, 2019; and
22 ii. Directing that all other terms and conditions of his pretrial release to remain the
23 same.
24
     DATED: July 29, 2019
25
26                                            WILLIAM Q. HAYES
                                              United States District Judge
27
28

                                                  -1-
